                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 WAYNE ALVIN EVERHART                                                              PLAINTIFF


 v.                                  Civil No. 4:19-cv-4090


 SOUTHERN HEALTH PARTNERS, INC.                                                DEFENDANTS
 and SEVIER COUNTY, ARKANSAS.

                                            ORDER

       Before the Court is the Report and Recommendation filed December 2, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 16).     Judge Bryant recommends that the Court grant Defendant Sevier County,

Arkansas’s motion to dismiss (ECF No. 11) and dismiss this case with prejudice. Judge Bryant

also recommends that the dismissal be counted as a “strike” for purposes of 28 U.S.C. § 1915(g).

       Plaintiff Wayne Alvin Everhart has not filed objections to the Report and Recommendation

objected and the time to do so has passed. See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts

the Report and Recommendation (ECF No. 16) in toto. Defendant Sevier County’s motion to

dismiss (ECF No. 11) is hereby GRANTED. Accordingly, Plaintiff’s complaint is hereby

DISMISSED WITH PREJUDICE. The Clerk of Court is hereby DIRECTED to place a “strike”

flag on this case, pursuant to 28 U.S.C. § 1915(g).

       IT IS SO ORDERED, this 23rd day of December, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
